JUDGE ROBERTSON
delivered tiie opinion of the court:
The county of Pendleton having subscribed stock to the Covington and Lexington railroad, now called “Central,” imposed an ad valorem, tax on all the taxable property in that county for the purpose of raising the amount so subscribed. Claiming that so much of the road as is in that county is subject to the local levy thus imposed, the county court was attempting to enforce payment by sale, when the owners obtained an injunction against any further proceeding for that purpose; and the circuit court perpetuated "the injunction.
The railroad, from one end to the other, is an entirety, and, as a whole, only, may be subject to taxation or coercive sale. Fragmentary taxations or sales might be unjustly vexatious and injurious to the owners, pervert the destination of the road, and disturb the public use and interest. To avoid such evils and absurdities, the law treats a railroad and all its appurtenances as one entire thing, not legally subject to coercive severance- or dislocation. In that consolidated character it must be taxed for State revenue, and cannot be a fit subject for local taxation by the separate counties through which it runs.
*651And, moreover, if a part'of the road were subject to taxation for ordinary local purposes, it cannot, to any extent, be liable for the county subscription to itself for the purpose of completing its- construction. If liable for . any portion of that subscription, it would, to that extent, pay the debt of the stockholders, or remit so much of the amount subscribed to itself, and, consequently, would get that much less than the subscription to it or for its use.
Then the object of the tax enjoined is inconsistent with the obligation of the county of Pendleton to pay a specific sum for stock in the railroad, to aid other stockholders to make and equip the road. To tax the road itself for that selfish purpose would be repudiation to the extent of the tax, and is not within the range of legitimate taxation for county purposes.
This conclusion being decisive of this litigation, we, will omit the consideration of other questions discussed in the argument.
Judgment affirmed.